The clause in the will gives the land over if Lawrence should die without a lawfully begotten heir. Now he cannot die without heir as long as the persons live to whom the ulterior limitation gives it upon the happening of that event, for they may become heirs at law after the death of others more nearly related. The word heir, in the singular number, must therefore mean issue; and by that means the estate (248) first given in fee is turned into an estate tail, and by the *Page 128 
act of 1784 is converted into a fee simple again in the first taker. The ulterior limitation is therefore void, and nothing passes by it.
By the Court, judgment
Affirmed.
Cited: Hollowell v. Kornegay, 29 N.C. 262; Weatherly v. Armfield,36 N.C. 26; Buchanan v. Buchanan, 99 N.C. 311; Leathers v. Gray,101 N.C. 164.